                                                                                  Case 2:20-cv-01411-APG-VCF Document 26 Filed 03/25/21 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                               UNITED STATES DISTRICT COURT

                                                                              8                                       DISTRICT OF NEVADA

                                                                              9   SAN’DRANA C. WILSON, an individual;                    Case No.: 2:20-cv-01411-APG-VCF
                                                                             10                                     Plaintiff;
                                                                             11   v.
Law Office of Kevin L. Hernandez




                                                                             12   HOME POINT FINANCIAL CORPORATION, a                      STIPULATION AND ORDER FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  foreign corporation; EQUIFAX INFORMATION                  DISMISSAL OF DEFENDANTS
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   SERVICES, LLC, a foreign limited-liability                 EXPERIAN INFORMATION
                                                                                  company; EXPERIAN INFORMATION
                                           Las Vegas, Nevada 89123




                                                                                                                                               SOLUTIONS, INC. AND
                                                                             14   SOLUTIONS, INC., a foreign corporation;                TRANS UNION LLC WITH PREJUDICE
                                                                                  TRANS UNION LLC, a foreign limited-liability
                                                                             15   company;
                                                                             16                                    Defendants.
                                                                             17          Plaintiff, San’drana C. Wilson (“Plaintiff”), and Defendants, Experian Information
                                                                             18   Solutions, Inc. (“Experian”) and Trans Union LLC (“Trans Union”) (the “Parties”) have resolved
                                                                             19   all claims, disputes, and differences between the Parties.
                                                                             20          Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             21   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                 Page 1 of 2
                                                                                  Case 2:20-cv-01411-APG-VCF Document 26 Filed 03/25/21 Page 2 of 2



                                                                              1   under FRCP 41(a) as to Experian and Trans Union, with the Parties bearing their own attorneys’

                                                                              2   fees and cost incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: March 24, 2021                         Dated: March 24, 2021
                                                                              5
                                                                                   LAW OFFICE OF                                 QUILLING SELANDER LOWNDS
                                                                              6    KEVIN L. HERNANDEZ                            WINSLETT & MOSER, P.C
                                                                              7    /s/ Kevin L. Hernandez                        /s/ Jennifer Bergh
                                                                                   Kevin L. Hernandez, Esq.                      Jennifer Bergh, Esq.
                                                                              8    Nevada Bar No. 12594                          Nevada Bar No. 14480
                                                                                   8872 S. Eastern Avenue, Suite 270             6900 N. Dallas Parkway, Suite 800
                                                                              9    Las Vegas, Nevada 89123                       Plano, Texas 75024
                                                                                   kevin@kevinhernandezlaw.com                   jbergh@qslwm.com
                                                                             10    Attorney for Plaintiff                        etijerina@qslwm.com
                                                                                                                                 Attorney for Trans Union LLC
                                                                             11
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                   Dated: March 24, 2021                         IT IS SO ORDERED:
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                           Las Vegas, Nevada 89123




                                                                                   NAYLOR & BRASTER
                                                                             14                                                  ____________________________________
                                                                                   /s/ Andrew J. Sharples                        UNITED STATES DISTRICT JUDGE
                                                                             15    Jennifer L. Braster, Esq.
                                                                                   Nevada Bar No. 9982
                                                                             16    Andrew J. Sharples, Esq.                               March 25, 2021
                                                                                                                                 DATED: ____________________________
                                                                                   Nevada Bar No. 12866
                                                                             17    1050 Indigo Drive, Suite 200
                                                                                   Las Vegas, NV 89145
                                                                             18    jbraster@nblawnv.com
                                                                                   asharples@nblawnv.com
                                                                             19    areams@nblawnv.com
                                                                                   Attorneys for Defendant Experian
                                                                             20    Information Solutions, Inc.
                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                           Page 2 of 2
